           Case 1:19-cv-00114-RP Document 10 Filed 06/21/19 Page 1 of 1



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

ALEXIS QUINONES,                                     §
                                                     §
                  Plaintiff,                         §
                                                     §
v.                                                   §                     1:19-CV-114-RP
                                                     §
ADECCO USA, INC.,                                    §
                                                     §
        Defendant.                                   §

                                         FINAL JUDGMENT

        On June 21, 2019, Plaintiff Alexis Quinones filed a notice of dismissal with prejudice

pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i). (Dkt. 9). Rule 41(a)(1)(A)(i) allows a

plaintiff to voluntarily dismiss an action without a court order by filing a notice of dismissal before

the opposing party serves an answer or a motion for summary judgment. Fed. R. Civ. P.

41(a)(1)(A)(i). Defendant Adecco USA, Inc. has not served an answer or a motion for summary

judgment. Plaintiff’s notice is therefore “self-effectuating and terminates the case in and of itself; no

order or other action of the district court is required.” In re Amerijet Int’l, Inc., 785 F.3d 967, 973 (5th

Cir. 2015), as revised (May 15, 2015).

        As nothing remains to resolve, the Court renders Final Judgment pursuant to Federal Rule

of Civil Procedure 58.

        IT IS ORDERED that the case is CLOSED.

        IT IS ORDERED that each party bear its own costs.

        SIGNED on June 21, 2019.

                                                   ROBERT PITMAN
                                                   UNITED STATES DISTRICT JUDGE
